Dear Shareholders, One of BRF’s major concerns is the focus on the consumer, and the offer of products which match tastes and needs. There are two tendencies in the global food industry which go hand in hand and are increasingly attractive to our customers. One of these is what is being termed as the trend towards so-called ‘healthy’ foods, which can be summed up as eats and drinks items which put health first and foremost. The other is practical foods imposed by the inescapable rhythm of our daily lives and the lack of time for dealing with so many commitments. In this context, since last year BRF has been focusing on innovations in products geared towards these two market tendencies with the unveiling of a modern Innovation Center in Jundiai in the state of São Paulo being part of this process. These initiatives have been instrumental in the growth of the Company’s revenues following the asset sale and discontinuation of certain product categories, measures to which we committed under the Performance Agreement Instrument (TCD). We can report a very favorable second quarter performance in spite of a less effervescent domestic market. Consolidated net sales grew 10% to R$ 7.5 billion. Adjusted EBITDA reported R$ 909.9 million – a growth of 61% on an a djusted EBITDA margin of 12.1% against 8.3% posted in 2Q12. EBITDA was R$ 801.0 million, an increase of 55%. The Company reported a net income of R$ 208.4 million with net margin improving from 0.1% to 2.8%. Based on a year-on-year comparative basis, in addition to new product launches which supported domestic market performance, export demand recorded a significant recovery due and equilibrium between world demand and supply. The food service and dairy products segments also recorded a premium performance in relation to the same period in 2012. BRF has sought to reduce the cost and lengthen the maturity profile of its debt through bond issues totaling US$ 500 million at an annual coupon of 3.95% (yield to maturity 4.135%) and R$ 500 million, issued at an interest rate of 7.75% p.a. The operation commanded one of the best prices for a Brazilian corporate issue. During the quarter, Japan, as one of the largest consumers of pork, opened up its market to imports from plants located in the state of Santa Catarina. In July, BRF concluded its first shipment of pork filet and shoulder (coppa) cuts produced at the company plant in Campos Novos (SC). Currently, BRF is already the largest exporter of poultry meat to the Japanese market. 1 nbsp; A great opportunity lies ahead of BRF with the start of the new cycle in 2013. Throughout its existence, the company has created the foundations for consolidating its footprint in the global food market. As it moves in the direction of strengthening and expanding its businesses in the international market, the Company is advancing discussions of the Accelerated Growth Plan and examining the opportunities for reviewing processes which could add value to the businesses. For BRF, the focus on consumer well being is a sure path towards success of its renowned brands and is based on the constant perfection of its processes, high quality products and prioritization of human capital. São Paulo, July 2013 Abilio dos Santos Diniz José Antonio do Prado Fay Chairman of the Board of Directors Chief Executive Officer 2 2 nd Quarter 2013 (2Q13) · Net sales totaled R$7.5 billion, corresponding to a year-on-year growth of 10%, more especially the result of the performance of export-related revenue and the launch of new products, both of which served to offset the effects of the agreement signed with the Brazilian Anti-Trust Authority – Cade (TCD -Performance Agreement Instrument). · Meats, dairy products and other processed products in addition to other items, recorded sales of 1.5 million tons, a reduction of 6.1%. In this context, it should be recalled that 2Q12 figures still incorporated both assets subsequently sold as well as categories discontinued in compliance with the TCD. · Gross profit amounted to R$ 1.9 billion, 26.1% greater than price adjustments in the light of the new costs scenario and the improvement in the international markets, with gross margin showing a positive evolution from 21.8% to 24.9%. · Adjusted EBITDA reached R$ 909.9 million, an improvement of 61%, reaching 12.1% against 8.3% in 2012 due to the gradual recovery in exports, the improved operating margins of domestic market business, despite the effects of the asset transfers. EBITDA reached R$ 801.1 million in the quarter (55.5% more than in 2Q12) with a corresponding EBITDA margin of 10.6% against 7.5%. · Net income was R$ 208.4 million against a net result of R$ 6.4 million reported in 2Q12, due to lower turnover in the latter period. Net income in 2Q13 was also impacted by the non-cash effect of the Real’s devaluation against the US Dollar · Financial trading volume in shares recorded an average of US$ 82.4 million/day in the quarter, 16.1% higher than 2Q12. Highlights (R$ Million) 2Q13 2Q12 var. % Net Sales 7,525 6,842 10 Domestic Market 4,101 3,970 3 Exports 3,424 2,872 19 Gross Profit 1,877 1,489 26 Gross Margin 24.9% 21.8% 310 bps EBIT 503 281 79 Net Income 208 6 3,163 Net Margin 2.8% 0.1% 270 bps EBITDA 801 515 55 EBITDA Margin 10.6% 7.5% 310 bps Adjusted EBITDA 910 565 61 Adjusted EBITDA Margin 12.1% 8.3% 380 bps Earnings per share 0.24 0.01 2,400 (1) Consolidated earnings per share (in R$), excluding treasury shares. 3 Accumulated first half 2013 (1H13) · Net revenue totaled R$ 14.7 billion, a growth of 11.8%, as a result of sales performance in the Company’s chosen business segments and in spite of the sale of assets required for complying with the TCD. · The meats, dairy products and other processed products in addition to other items recorded sales of 3.0 million tons, a reduction of 5.6%. · Gross profit amounted to R$ 3.6 billion, 26.2% higher due to the improvement in market performance and reduced cost pressures. The Company reported a gain of 2.8 p.p in gross margin. · Adjusted EBITDA reached R$ 1.8 billion, 60.6% higher than 2Q12, reflecting in an adjusted EBITDA margin of 12.0% against 8.3% in 1H12. The Company reported first half EBITDA of R$ 1.6 billion (a 57.1% improvement) corresponding to an EBITDA margin of 10.9% against 7.7%. · Net income was R$ R$ 567.0 million against R$ 159.6 million reported for 1H12 – an increase of 255.3% and equivalent to a net margin of 3.8% against 1.2%. · The financial trading volume in company shares averaged US$86.5 million/day during the period, 10.0% up on 1H13 Highlights (R$ Million) 1H13 1H12 var. % Net Sales 14,734 13,179 12 Domestic Market 8,170 7,886 4 Exports 6,564 5,293 24 Gross Profit 3,574 2,833 26 Gross Margin 24.3% 21.5% 280 bps EBIT 1,034 549 88 Net Income 567 160 255 Net Margin 3.8% 1.2% 260 bps EBITDA 1,605 1,021 57 EBITDA Margin 10.9% 7.7% 320 bps Adjusted EBITDA 1,762 1,097 61 Adjusted EBITDA Margin 12.0% 8.3% 370 bps Earnings per share(1) 0.65 0.18 361 (1) Consolidated earnings per share (in R$), excluding treasury shares. The variations in this report are comparisons between the first half of 2013 (1H13) and the same period in 2012 (1H12) or for the 2nd quarter 2013 (2Q13) against the 2nd quarter 2012 (2Q12), as specified. 4 Adjusted EBITDA (R$ million) Second quarter Quarterly 5 Brazilian Exports Brazilian exports of chicken meat and beef in 2Q13 were characterized by larger volumes and revenues compared with 1Q13. However, chicken meat shipments for the full first half were down 5% on a comparative year-on-year basis. Pork shipments in turn were lower both in volume and revenue. Export volume of chicken meat in 2Q13 totaled 989 thousand tons, 9.7% up on 1Q13 and 2.4% down in relation to 2Q12. Quarterly revenues were 12.3% above those of 1Q13 and 12.1% above 2Q12 (in US$ terms). For the accumulated period from January to June 2013, volumes amounted to 1.9 million tons, 5% less than the same period in 2012. Saudi Arabia, Japan and Hong Kong continue to absorb the larger part of Brazilian exports. While still not officially confirmed, prospects for the opening of the Mexican market should provide a boost to Brazilian shipments before the year-end if this becomes a reality. Volumes of pork exports in 2Q13 were very similar to 1Q13 at approximately 120 thousand tons (representing a variation of -0.3% in 2Q13 vs 1Q13). However, there was a decline of 17.2% in year-on-year volumes. Revenue performance (in US$) also tracked lower: -2.1% compared to 2Q13 with 1Q13 and -16.2% in 2Q13 vs 2Q12. Lower volumes in the quarter under review are principally due to movement in the Ukrainian market. While volumes exported to Russia reported an increase of 24% in the first half of 2013 vs 2012 (January to June), sanitary restrictions imposed by the Ukraine on Brazilian exports introduced in March 2013 had a significant impact on sales volume to the country, declining from 65 thousand tons in January-June 2012 to 25 thousand tons in the same period 2013, a fall of 61%. However, in view of the outlook for the market, pork volumes are expected to recover during the course of the year. The Ministry of Agriculture, Livestock and Supply (MAPA) announced the certification of production units for exportation to Japan, a consuming market of high value prime cuts. Beef export volume continued to increase during the year. Shipments in 2Q13 totaled 354 thousand tons, an increase of 10.3% vs 1Q13 and 5.5% vs 2Q12. Total revenues (US$) for the quarter were 8.4% more than 1Q13 and 3.1% lower than 2Q12. For the first half of the year (January to June), Brazilian exports to Hong Kong were particularly outstanding, increasing by 68% in relation to the same period in 2012 and totaling 173 thousand tons. Iranian imports also recorded significant volumes between comparable periods (98%). Export volumes to Venezuela (46%) and Russia (155 thousand tons from January to June) were also notable. 6 Domestic Consumption Brazilian domestic inflation measured by the IPCA (Amplified Consumer Price Index) was 6.70% for the 12 month period ending June 2013 breached the top of the Central Bank’s tolerance band. In addition, sales at supermarket and specialist food and beverage stores experienced reduced sales volume due to the increase in food prices, a trend detected by the IBGE (the federal government statistics office) surveys since the beginning of the year. Again and in parallel, domestic indicators which reflect the consumer confidence index (ICC), both calculated by the FGV (national scope) as well as by Fecomércio (the Commercial Federation for Goods, Services and Tourism for the State of São Paulo), have revealed a weakening trend over recent months. However, in spite of this negative tendency, in absolute terms the ICC continues to show a degree of optimism, reflecting a less confident consumer albeit still positive in relation to the current and future scenario according to LCA Consultoria’s analysis. In addition, reduced pricing pressure on food products should result in improved volume turnover in the supermarket and hypermarket segment through to the end of the year. Food Consumption Tendencies Surveys show that the consumer seeks more nutritious and quality products although without sacrificing taste. Food consumption tendencies reveal five factors which are shaping new habits and attitudes in relation to food worldwide: 1) Sensorial and pleasure; 2) Healthiness and well being; 3) Convenience and practicality; 4) Quality and reliability; 5) Sustainability and ethics. According to the Fiesp/Ibope survey for the BrasilfoodTrends 2020 project, the most important aspects to be considered by the Brazilian consumer when trying a product are that it should be an item: 54% with a brand in which he trusts and knows; 52% which is appetizing and tasty; 28% which is nutritious and enriched with vitamins; 27% which is a quality food; 27% which is cheap; 22% which is food with the lowest level of preservatives possible. The outlook is that the market in the so called healthy foods in Brazil will surpass the R$ 40 billion mark by 2014. 7 Investments Investment in Capex in the quarter amounted to R$ 390 million, 37.4% down when compared to the same period of 2012, directed mainly at projects destined for growth, efficiency and support. Investments of R$ 134 million in biological assets (breeder stock) for supplying growth projects are also considered in this amount. Principal disbursements were used for investments in increased production capacity at Lucas do Rio Verde (MT), Videira (SC), Ponta Grossa (PR), Capinzal(SC), Tatuí(SP) and Uberlândia (MG); the building of new plants: margarines (Vitória do Santo Antão-PE); cheese (Três de Maio-RS); the Rio de Janeiro-RJ distribution center and the processed products unit in the Middle East in addition to investments in projects for automation, expansion of product lines and support. Investments Innovation Center On June 20, 2013, the Company unveiled the BRF Innovation Center in Jundiaí (SP), a research center equipped with modern laboratories, experimental kitchens and mini-plants for pilot production runs. The project, worth R$ 58 million, is part of the Company’s objective of doubling investments in research, development and innovation by 2015, bringing with it the capture of important synergies by bringing together personnel and the other areas of BRF. 8 The complex is divided into four areas: breeding and research, application, experimental kitchens and sensorial analysis. Unlike previous ones, this new structure will have facilities for conducting tests in the form of specific mini-production lines for evaluation and for product development purposes The Innovation Center in Jundiaí-SP, unveiled in June 2013. Sale of Ana Rech assets On May 7, 2013, once the Suspensive Conditions to the Ana Rech Industrial Unit (pork processing unit and poultry farms) in the state of Rio Grande do Sul have been verified, BRF committed to sell and JBS agreed to acquire the Biological Assets and the Property known as Granja André da Rocha in the city of Nova Prata (RS). The amount of the operation is worth R$ 200 million with repayment in 50 monthly installments and an initial grace period of six months. BRF recorded a loss on the operation of R$ 33,2 million. Production A total of 1.4 million tons of food was produced in the quarter, a volume 7.16% down on 2Q12. Adjustments were made to the meat production segment in the light of the implementation of the Performance Agreement Instrument (TCD) and a reduction in the output of dry line dairy products (UHT milk) – a strategic decision in view of the focus on ramping up profitability. 9 Production at Quickfood, Argentina was consolidated in July 2012 and recorded in the Company’s overall numbers for meats and other processed products. Production 2Q13 2Q12 var. % 1H13 1H12 var.% Poultry Slaughter (million heads) 459 447 3 900 896 1 Hog/ Cattle Slaughter (thousand heads) 2,448 2,844 (14) 4,922 5,550 (11) Production (thousand tons) Meats 1,036 1,085 (5) 2,060 2,126 (3) Dairy Products 203 259 (22) 401 516 (22) Other Processed Products 128 130 (2) 243 230 5 Feed and Premix (thousand tons) 2,835 3,095 (8) 5,575 5,969 (7) Product Launches and Investments in Marketing The Company is seeking to expand its portfolio, reposition brands and categories and add value, launching 70 new products during the year to date: Food Service – 4; domestic market – 27; exports – 33; and 6 in the dairy product segment. The principal innovations introduced into the portfolio were in the lines and brands of the following product categories: Ready-to-Eat Meals, Pizzas, Meu Menu , Ouro, Breaded Products, Processed Products, Dairy Products, Frozen Vegetables and Margarines. During the course of 2013 to date, a total of 128 new products were delivered to the consumer. On May 21, 2013, Sadia and Batavo announced their support for the Rio 2016™ Olympic Games – an incursion of BRF brands into the sporting world and underscoring the association with their vision of a more healthy life. The Sadia and Batavo brands will be official supporters (level 2) of the Rio Olympics in the Packaged Food and Dairy Products categories, respectively. On June 10, 2013, BRF signed a sponsorship agreement with the Brazilian Soccer Confederation (CBF) to expire in 2022 and involving the national soccer team and all the other categories managed by the Confederation; the Sadia brand, a leader in the domestic market and BRF’s flagship brand in export markets, will spearhead the partnership, already having participated in the Confederations Cup. The brand logo was also chosen to be affixed to the uniforms of the Brazilian national team and elsewhere. The agreement signed with the CBF allows all other company meat brands to be similarly advertised. DOMESTIC MARKET The challenge for BRF’s domestic market operations in 2Q13 was to mitigate the impacts of lackluster consumer demand as well as the sales of assets and suspension 10 of certain brands. The domestic market has been incorporating new products into its portfolio since early 2012 with a view to offsetting these impacts. Domestic market sales revenue reached R$ 3.1 billion in 2Q13, 4.3% higher on 11.5% lower volumes and 17.8% higher average prices, average costs rising by 13.5%. This was reflected in the operating profit of R$ 225.4 million for this segment, 24.1% higher, with operating margin at 7.3% against 6.1% when compared with 2Q12. Performance is indicative of management’s capacity to overcome an adverse market scenario and the reduction of a third of our sales volume in domestic market resulting from the implementation of the TCD. During 2013, the Company will continue to focus on strategic actions for the domestic market which permit: identification of the role and positioning of each category in the market; establishment of strategies for each brand; and the capture of synergies through the increase in productivity and efficiency at low cost, supported by the consolidation effect of the merger and the integration of distribution channels, operating all the brands together and undertaking deliveries with a single vehicle. Consolidated domestic market sales in 1H13 totaled R$ 6.2 billion, 4.2% higher on 9.5% lower volumes with 15.2% higher average prices and 10.4% higher average costs. Operating profit in this segment was R$ 642.3 million, a 37.9% increase, the operating margin being 10.4% against 7.8% in 1H12. Market Share – Value % Dairy, margarines e pastas: basis apr/may Pizzas, specialty meats and frozen processed meats: basis mar/apr Source: AC Nielsen 11 EXPORTS After short spell when export margins came under pressure in 1Q13, business in 2Q13 benefited from the gradual recovery in the principal markets, a more favorable exchange rate and a reduction in the costs of the principal raw materials. During the quarter, export turnover was R$ 3.4 billion, 19.4% higher in revenue terms with a 4.9% increase in volumes. Average prices reported a gradual recovery as the demand and supply equation normalized in the leading markets and also the foreign exchange transaction effect saw export revenues grow 13.8% in Reais while average costs also rose 8.1% - albeit less so than the increase in export revenues. This reflected an easing in the costs of the principal raw materials with the release of the new Brazilian grain crop into the market thus boosting a recovery in operating margins from 2.3% to 6.4% in the quarter under review. Exports were R$ 6.5 billion, 24.7% up in revenue terms, volumes 4.5% higher and totaling 1.3 million tons in the first half of the year. First half operating margins also saw an improvement at 19.3% against an accumulated 14.6% in 1H12 driven by the recovery in average prices of 3.9% against 0.2% in the 1H12. In addition, other factors were at play in supporting this more promising scenario for exports: the first pork shipment to Japan; greater stability in the Far East market and European markets, the reopening of the Ukraine for pork imports; and demand for chicken meat from Mexico (in negotiation). The situation in the leading markets during 2Q13 was as follows: Middle East – in 2Q13, performance was dictated by the opportunities during the period both in terms of price as well as volume. This was due to the attractiveness of the local market which saw the small and medium-sized players direct a large part of their production to satisfy domestic demand. In the 2Q13 there was a year-on-year decline in volumes in 2Q13 of the order of 9.2%, due to a carry-over of inventory and these volumes were sold in the same period. Because of an equilibrium in the local Inventories, we had recovery in prices in the quarter with consequent improvement in revenues in the order of 13.5%. Far East – Export revenue and volume rose 11.8% and 1.7%, respectively in the quarter. The highlight in the area was the opening up of Japan to Brazilian pork imports, the Japanese market being an important source of demand for high value prime cuts. In June, the Ministry of Agriculture, Livestock and Supply announced certifications for exports to Japan, two BRF units being included (Herval d’Oeste and Campos Novos). The post-avian influenza period in the Far East has created a good business environment, worthy of mention being the launch of a new line of Sadia-branded processed products in Hong Kong. The aim of BRF’s sales strategy is to achieve a leading position in the local market. 12 Europe – With the approach of the northern hemisphere summer, the seasonality factor has stimulated improved demand since April. In May, the European market saw additional signs of recovery, more especially in prices. Quarterly revenues rose 15.9% with volumes reporting a similar upward movement of 4.1%. Eurasia – Due to weaker demand in this market (41.2% decline in sales), revenues fell 34.1% in the quarter. In June, the Ukraine announced the partial lifting of an import ban imposed in March on Brazilian pork exports. Five units in the states of Rio Grande do Sul and Santa Catarina were certified for exports to the Ukraine, two of them BRF plants (Lajeado and Campos Novos). This is an important advance since the Ukraine has been consolidating into the principal market for Brazilian pork exports. The Americas – The process of integrating Avex, Danica and Quickfood is underway, bringing synergies to the businesses and ensuring increasingly more efficient processes. Consolidation of the acquisitions has also been instrumental in increasing growth by 118.5% in revenues and 53.2% in volumes for this market in the quarter. Africa and other countries – In South Africa following the ruling in favor of Brazil in the dumping investigations, in June local chicken meat producers requested an increase in import duties on the product. Discussions on the matter continue. In the quarter, growth was 25.2% in revenues and 47.7% in volumes due to demand for dark chicken meat. 13 Exports by Region DAIRY PRODUCTS Revenue from dairy products amounted to R$ 704.8 million, improving by 0.4% with a strategic reduction in volumes of 18.8%, notably in the case of UHT milk. At the same time, average prices increased by 23.6%, exceeding increases in raw materials and other costs of approximately 17.7%. Operating margins recorded an improvement of 0.4% to 3.5%. New products in the chilled yogurt, cheese and milk beverage lines were launched while there was a reduction in the dependence of the segment on fluid milks (both UHT and pasteurized). There was thus a resulting increase in margins despite the increase in milk collection due to the seasonal peak in output. For the first half of 2013, the Company reported dairy product revenues of R$ 1.3 billion, 0.4% higher, and again with a strategic reduction in volumes of 17.7%. The segment reported an increase in average prices and costs of 21.9% and 16.1%, respectively. FOOD SERVICE After a promising April, the Food Service market recorded slower demand in May and June. This scenario reflects a combination of factors such as: inflation in the food sector which reduced the availability of disposable incomes for expenditure on away from home eating for leisure (33% of sector sales is generated from meals for pleasure/entertainment), street demonstrations which impacted the food service business for some days in June, lack of security in public places as well as the declining confidence in the outlook for the economy among the general public. 14 Other factors contributing to this scenario are the high cost of labor, occupation (rents and fees) and the tax burden, all of which continue to squeeze the profitability of the Food Service segment. Increased overheads are not always fully passed on to the consumers with immediate effect. In spite of the adverse economic climate and maintaining the focus and development of the level of service to transformers, we recorded growth for the segment of 2.0% in relation to the same period for the preceding year, sales revenue reaching R$ 360.2 million on 7.7% lower volumes. Average prices were 10.5% higher against average cost increases of 7.1%. The highlight was a recovery in the segment’s profitability with a gain of 1.1 percentage points on an operating margin of 10.2% thanks to the equalization of the price/cost ratio of items sold. The Food Service segment posted an operating result of R$ 36.6 million representing strong year-on-year growth of 14.3%. In the first half, Food Service revenues were R$ 725.2 million, 2.7% higher on 11.2% lower volumes. Average prices rose 15.7% against 11.7% lower costs. Sales by Channel 15 DOMESTIC MARKET THOUSAND TONS R$ MILLION 2Q13 2Q12 ch. % 2Q13 2Q12 ch. % In Natura 97 96 1 20 Poultry 62 64 (3) 329 257 28 Pork/beef 35 32 9 238 215 11 Processed 1 Other sales 96 9 Total 4 EXPORT MARKET THOUSAND TONS R$ MILLION 2Q13 2Q12 ch. % 2Q13 2Q12 ch. % In Natura 11 Poultry 451 475 (5) 2,203 1,926 14 Pork/beef 64 76 (16) 430 447 (4) Processed 82 31 55 Other sales 51 9 52 8 Total 5 19 DAIRY THOUSAND TONS R$ MILLION 2Q13 2Q12 ch. % 2Q13 2Q12 ch. % Dry Division 141 193 (27) 363 399 (9) Fresh and Frozen Division 63 68 (6) 325 289 12 Other sales 24 21 14 17 14 21 Total 0 FOOD SERVICE THOUSAND TONS R$ MILLION 2Q13 2Q12 ch. % 2Q13 2Q12 ch. % Total 51 55 2 TOTAL THOUSAND TONS R$ MILLION 2Q13 2Q12 ch. % 2Q13 2Q12 ch. % Total 10 16 DOMESTIC MARKET THOUSAND TONS R$ MILLION 1H13 1H12 ch. % 1H13 1H12 ch. % In Natura 2 24 Poultry 134 130 3 721 530 36 Pork/beef 65 65 1 462 423 9 Processed Other sales 3 24 Total 4 EXPORT MARKET THOUSAND TONS R$ MILLION 1H13 1H12 ch. % 1H13 1H12 ch. % In Natura 18 Poultry 879 912 (4) 4,243 3,464 22 Pork/beef 130 143 (9) 866 860 1 Processed 35 53 Other sales 55 9 55 8 Total 5 25 DAIRY THOUSAND TONS R$ MILLION 1H13 1H12 ch. % 1H13 1H12 ch. % Dry Division 282 378 (25) 690 765 (10) Fresh and Frozen Division 129 134 (4) 629 556 13 Other sales 45 42 7 33 26 28 Total 0 FOOD SERVICE THOUSAND TONS R$ MILLION 1H13 1H12 ch. % 1H13 1H12 ch. % Total 3 TOTAL THOUSAND TONS R$ MILLION 1H13 1H12 ch. % 1H13 1H12 ch. % Total 12 17 Net Operating Sales In 2Q13, sales revenues increased 10% to R$ 7.5 billion thanks to management’s successful strategy of increasing the portfolio to offset the impacts of weaker consumption levels in the domestic market and the reduction in volumes and revenue (transferred to third parties in line with commitments under the TCD as well as the discontinuation of specific categories of Perdigão- and Batavo-branded products). Business was also driven by a gradual recovery in export markets. In the first half, net operating revenue reached R$ 14.7 billion, an increase of 11.8%, the result of organic growth, incorporation of Quickfood and an increase in the portfolio through innovation with the launch of various products and categories to offset the impact of the transfer of assets in 3Q12 pursuant to the agreement with the Brazilian anti-trust authorities (TCD). Breakdown of Net Sales (%) 18 Cost of Sales (CPV) In 2Q13, the cost of sales was R$ 5.6 billion, an increase of 5.5%, due to the increase in other raw materials as well as collective wage bargaining agreements signed in the quarter. Although results in the quarter benefited from the reduction in grain costs – principal raw materials (corn – 19.1% below 1Q13 and 1.9% less than prices prevailing in 2Q12 and soy beans – 7.8% where prices were lower than 1Q13 although 6.7% higher than 2Q12). Cost of sales increased 7.9% to R$ 11.2 billion in relation to 1H12. In spite of this increase, costs rose at a lesser pace than revenue, permitting an improvement in gross margin. The principal increases were reported in the following items: 1) a spike in the first quarter in the prices of the principal raw materials, especially corn from 4T12 and reflecting the hiatus between successive Brazilian crop harvests. While the related costs fed through to the production of in-natura products, from 1Q13 there was a decline in grain prices with the delivery of the new crop in 2Q13 as shown above; 2) an increase in items indexed to the foreign exchange rate such as: packaging, freight, vitamins; 3) readjustment in payroll costs due to annual wage bargaining agreements; and 4) an increase in the price of milk collection due to a decline in output with the onset of winter. 19 Gross Profit and Gross Margin Gross Profit amounted to R$ 1.9 billion, an improvement of 26.1% in 2Q13, with gross margin 3.1 percentage points up on 2Q12, increasing from 21.8% to 24.9%. In the first half year, Gross Profit was R$ 3.6 billion, an increase of 26.2% and corresponding to a gross margin of 24.3% against 21.5%, showing gains relative to commercial performance and a reduction in the costs of key raw materials. Operating Expenses The Company successfully managed to hold operating expenses as a percentage of net sales at 2Q12 levels of 16.7%, this in spite of higher investments in marketing and trading during the quarter aimed at offsetting the impacts of weak Brazilian consumer activity. Commercial expenses rose 7.5% largely reflecting the increase in variable expenses due to investments in development of new lines and products (innovation), launches and campaigns and additional logistical costs (truck drivers’ law). Administrative expenses and fees increased by 25.1% as a result of the engagement of consultancies as well as due to travel expenses and taxes. In 1H13, operating expenses amounted to R$ 2.4 billion, an increase of 7.7%, especially impacted by variable commercial and administrative expenses. Other Operating Expenses The growth of 103% in the quarter and 86% in the first half relate to provisions for participation in profits and results sharing due to better quarterly performance, an increase in tax provisions and other expenses relating to the pre-operational phase of industrial units such as Lucas do Rio Verde-MT. Operating Result before Financial Expenses and Operating Margin In the light of the comments above, the operating result before financial expenses was R$ 502.5 million in the quarter – 79.1% higher and representing an operating margin of 6.7% of net sales over the 4.1% recorded in 2Q12. The increase of 2.6 percentage points reflects an improving export performance and a decline in the principal raw material costs. 20 Together with the gradual recovery in domestic market revenue following a decline due to the release of assets under the TCD and despite weaker consumption levels, more notably in the Brazilian market, these factors also explain the pre-financial expense operating result reported for 1H13 of R$ 1.0 billion, an improvement of 88.4% over 1H12, reflecting an enhanced operating margin of 2.8 percentage points. Financial Results Net financial expenses amounted to R$ 259 million in the quarter and a reduction of 9.9% when compared with 2Q12, albeit with a significant increase in relation to financial expenses for 1Q13. This reflects the foreign exchange transaction effect on exposure to unhedged dollar denominated debt. First half financial expenses amounted to R$ 361 million – stable in relation to the same period in 2012. In the light of the high level of exports, the Company conducts operations with the specific purpose of currency hedging. In accordance with hedge accounting standards (CPC 38 and IAS 39), the Company uses financial derivatives (for example: NDF) and non-derivative financial instruments (for example: foreign currency debt) for hedge operations and concomitantly, to eliminate the respective unrealized foreign exchange rate variations from the income statement (under the Financial Expenses line). The use of non-derivative financial instruments for foreign exchange cover continues to permit a significant reduction in the net currency exposure in the balance sheet, resulting in substantial benefits through the matching of currency liability flows with export shipments and therefore contributing to a reduction in the volatility of the financial result. On June 30, 2013, the non-financial derivative instruments designated as hedge accounting for foreign exchange cover amounted to USD 723 million, and a proportional reduction in book currency exposure of the same value. In addition, the financial derivative instruments designated as hedge accounting according to the concept of a cash flow hedge for coverage of highly probable exports, totaled USD 1,072 million + EUR 129 million + GBP 40 million and also contributed directly to the reduction in currency exposure. In both cases, the unrealized result for foreign exchange rate variation was booked to shareholders’ equity, thus avoiding the impact on the Financial Expenses. The Company’s net debt was R$ 7.4 billion, 5.8% more than reported for December 31, 2012, resulting in a net debt to adjusted EBITDA ratio (last twelve months) of 2.2 times with a book currency exposure of US$ 312 million, a 24% decrease. In spite currency devaluation, BRF was able to reduce its leverage in relation to 1Q13. 21 Debt Debt - R$ Million 6/30/2013 12/31/2012 Current Non-Current Total Total % ch. Local Currency (1,965) (1,855) (3,820) (3,890) (2) Foreign Currency (843) (5,475) (6,318) (5,882) 7 Gross Debt 4 Cash Investments Local Currency 658 144 802 1,209 (34) Foreign Currency 1,903 9 1,912 1,545 24 Total Cash Investments (1) Net Accounting Debt 6 Exchange Rate Exposure - US$ Million (36) Trend in Net Debt/Adjusted EBITDA Equity Income Result Due to the results reported for domestic and international subsidiaries, in 1H13 equity income reported a gain of R$ 9.6 million although when compared to the same period in 2012, there was a reduction of 11.2%, principally reflecting the results of Brazil-based affiliates. 22 Income Tax and Social Contribution Income tax and social contribution reported an expense of R$ 34.7 million in the quarter against an income of R$ 18.1 million in the preceding quarter, representing an effective tax rate of 14.2%. In the accumulated first half period 2013, the expense amounted to R$107.6 million against one of R$22.1 million in the same period in 2012. This corresponds to an increase of 387.2% and an effective tax rate of 16% and 11.9%, respectively. Participation of non-controlling shareholders The negative result of R$ 0.4 million against a loss of R$ 4.8 million in 2Q12, reported under this item relates to the participation in the results for the subsidiaries acquired in Argentina, the Middle East and Europe - cases where the Company does not have full ownership. Net Income and Net Margin Net income was R$ 208.4 million in 2Q13 on a net margin of 2.8%, an increase of 2.7 percentage points in relation to 2Q12 in the light of a year-on-year improvement in operating results. In the first half of 2013, BRF’s net earnings were R$ 567 million, 255.3% more than registered in the same period in 2012. Net margin was 3.8% against 1.2% for the accumulated first two quarters of 2013. This reflects the better trading environment for the Company’s exports together with the reduced costs of acquiring raw materials, thus offsetting the pressures experienced in the domestic market which showed signs of weakening consumption. EBITDA Adjusted EBITDA (operating cash generation) reached R$ 909.9 million, a rise of 61% and corresponding to an adjusted EBITDA margin of 12.1% against 8.3% reported in 2Q12, an additional 3.8 percentage points increment. In 1H13, adjusted EBITDA amounted to R$ 1.8 billion, an increase of 60.6% with an adjusted EBITDA margin of 12.0% against 8.3% reported in 1H12, a result of the factors explained above. The Company reported EBITDA of R$ 801.1 million in 2Q13 (55.5% higher than 2Q12), equivalent to an EBITDA margin of 10.6% against 7.5% in 2Q12. EBITDA was R$ 1.6 billion in the first half (57.1% above 1H13) and corresponding to an EBITDA margin of 10.9% against 7.7%. 23 EBITDA - R$ Million 2Q13 2Q12 var. % 1H13 1H12 var. % Net Income 208 6 3,163 567 160 255 Income Tax and Social Contribution 35 (18) - 108 22 83 Net Financial Expenses 259 287 (10) 361 362 (0) Depreciation and Amortization 299 240 25 570 477 19 EBITDA 55 57 Other Operating Results 111 50 120 169 82 106 Equity Accounting (2) (5) (57) (10) (11) (11) Non Controlling Shareholders 0 5 (91) (2) 4 - Adjusted EBITDA 61 61 The expenses net of Other Operating Results are shown in Explanatory Note 33. The disclosure of adjusted EBITDA is in line with what the Company has already informed in the presentation of the previous quarterly and /or annual results or in other publications released to the market. Shareholders’ Equity On June 30, 2013, Shareholders’ Equity was R$ 14.6 billion and in line with the amount reported for December 31, 2012 due to appropriation of interest on capital, despite the good operating cash generation recorded for the period. The return on annualized investment was 7.9%. CAPITAL MARKETS The closing price on the São Paulo Stock Exchange (BM&FBovespa) for BRF’s shares in the quarter was R$ 48,45 while the Company’s ADRs closed at US$ 21.71 on the New York Stock Exchange, an appreciation of 8.6% in Brazil and a decline of 1.8% in New York. Performance substantially exceeded the 15.8% negative variation reported by the Ibovespa, the stock index comprising the shares with the greatest liquidity traded on the Brazilian Stock Exchange, reflecting the better profitability of BRF among the most liquid companies and components of the Ibovespa this year. The Company’s market capitalization stood at R$ 42.3 billion, a growth of 59.6% in relation to 1H12. Trend in BRF Shares X Ibovespa x NYSE 24 PERFORMANCE 2Q13 2Q12 1H13 1H12 BRFS3 - BM&F Bovespa Share price - R$ * 48.45 30.39 48.45 30.39 Traded shares (Volume) - Millions 127.8 138.3 268.3 291.0 Performance 8.6% (15.6%) 14.8% (16.6%) Bovespa Index (15.8%) (15.7%) (22.1%) (4.2%) IGC (Brazil Corp. Gov. Index) (8.6%) (8.2%) (8.7%) 4.7% ISE (Corp. Sustainability Index) (8.0%) 3.6% (7.7%) 11.4% BRFS - NYSE Share price - US$ * 21.71 15.19 21.71 15.19 Traded shares (Volume) - Millions 99.8 138.3 207.4 236.5 Performance (1.8%) (24.1%) 2.8% (22.3%) Dow Jones Index 2.3% (2.5%) 13.8% 5.4% * Closing price Financial Trading Volume (2Q13) An average of USD 82.4/day (16.1% higher than 2Q12) Financial Trading Volume (1H13) An average of USD 86.5 million/day (10.0% higher than 1H12) 25 Share Performance – 2Q13 ADR Performance – 2Q13 26 27 CORPORATE GOVERNANCE Diffused Control Baseline Date: June 30, 2013 Number of Shares: 872,473,246 common shares Capital Stock: R$ 12.6 billion Shareholder Remuneration The Board of Directors approved the distribution of profits to shareholders in the amount of R$ 359 million, corresponding to R$ 0.41225416 per share with payout scheduled for August 15, 2013 in the form of interest on capital with the corresponding retention of Income Tax at Source in accordance with the prevailing legislation. Rating Fitch Ratings, Standard & Poor’s and Moody’s have all assigned an investment grade rating to the Company. Merger BRF and Sadia The process involving the asset exchange agreement with Marfrig – signed with the Brazilian Anti-Trust Authorities (Cade) in May 2009 – was concluded in 3Q12. The agreement established the temporary suspension of some categories of Perdigão- and Batavo-branded goods in addition to the transfer of some industrial units. 28 Conversely, BRF has acquired control of Quickfood in Argentina, the owner of the leading brand of hamburger in that market. In expanding its footprint in South America, the Company underscored its target of growing overseas, which, together with organic expansion currently in progress in Brazil, provides the foundation for sustained growth in line with the objectives of the BRF Strategic Plan 15. Novo Mercado BRF signed up to the BM&FBovespa’s Novo Mercado Listing Regulations on April 12, 2006, requiring it to settle disputes through the Market Arbitration Panel under the arbitration commitment clause written into its bylaws and regulations. Risk Management BRF and its subsidiaries adopt a series of previously structured measures for maintaining the risks inherent to its businesses under the most rigorous control, details being shown under explanatory note 4 of the Financial Statements. Risks involving the markets in which the Company operates, sanitary controls, grains, nutritional safety and environmental protection as well as internal controls and financial risks are all monitored. Relationship with the independent auditors Pursuant to CVM Instruction 381 of January 14, 2003, the Company informs that its policy for engaging services unrelated to the external audit is based on principles which preserve the auditor’s independence. In turn, these principles are based on the fact that the independent auditor should not audit its own work, may not exercise managerial functions, should not advocate on behalf of its client or render any other services which are deemed as not permitted under the prevailing norms, in this way maintaining the independence of the work undertaken. Pursuant to CVM Instruction 480/09, at a meeting held on July 29, 2013, management declares that it has discussed, reviewed and agreed the information expressed in the review report of the independent auditors and with the quarterly opinions for the fiscal period ending June 30, 2013. SOCIAL REPORT BRF’s human capital incorporates a universe of approximately 114 thousand employees, the Company adopting a policy of internal recruiting and decentralization of the selection process to the individual units. This helps drive local economies, thus collaborating with the development of society. The principal purpose is to attract , select and direct manpower in accordance with its profile and potential, hiring those aligned with BRF’s values. The practice is to prioritize candidates originating from the location where there is a vacancy. In the second quarter, 84% of all vacancies were filled by employees drawn from the Company itself, this figure being 83.5% for the first half of 2013. 29 Enhancement of Human Capital BRF runs development programs for leaders according to their various hierarchical levels, such programs including: Formation of Leaders; E-learning for Integration of Leaders and Leaders Development Program – PDL . The new Our Way of Leading Program was launched, focused on the development of supervisors and coordinators. In the second quarter of 2013, the Company continued the BRF Performance Cycle - incorporating evaluations of targets and competencies - and the definition and execution of the Individual Development Plans for Executives (PDI). Since January 2013, a further trainee program is underway involving a job rotation scheme through the various vice presidential divisions with a third group of 30 participants, selected from a total of 19 thousand candidates. In August 2013, the Company will begin the selection process of participants for the 2014 program. During the second quarter, a further selection process was begun for the BRF Interns Program, for which 198 vacancies have been opened. The program now has a total of 591 active interns. Additionally, BRF selected eight candidates for the Summer Project designed to identify young potential from the world’s most prestigious MBA schools and to provide joint development combining important contributions which participants can make to the business while at the same time allowing them to acquire professional knowledge in areas which are strategic to the company . Again in the second quarter, BRF held its first post merger Organizational Climate Survey to identify employee perception of the Company in support of actions which contribute to the increasing improvement in the working environment. The survey enjoyed the participation of 92.2% of all the employees. The next stage is to analyze and publish the results and prepare action plans in conjunction with the managers for each area. SSMA The SSMA program continues to show significant progress from year to year. The accident frequency rate with time off work for example has seen a reduction of 79.3% since 2008. In the first half of 2013, the rate fell 17.98% compared with the same period in 2012 . It should be noted that in the month of June 2013, the accident rate with time off work was the lowest in the Company’s history with a rate of 1.21. For 2013 to the end of June the accident frequency rate was 1.78 against 1.97 in 2012. 30 Stock Option Plan The Company has granted a total of 9,292,188 stock options to 259 executives, the maximum vesting period being five years according to the Compensation Plan Regulations based on the shares approved on March 31, 2010 and amended on April 24, 2012 and April 9, 2013 at the Extraordinary and Annual General Shareholders’ Meeting. The plan contemplates the CEO, vice presidents, officers and others executives at BRF. TCD – Under the Performance Agreement Instrument (TCD) and signed with Cade, in 2012, 8,849 employees were transferred to the company which acquired BRF’s assets. Added Value Distribution (R$ million) 1H13 1H12 ch. % Human Resources 2,129 1,892 13 Taxes 1,804 1,694 6 Interest / Rents 1,151 1,163 (1) Retention 567 160 255 Non-controlling shareholders (2) 4 - Total 15 The results for the second quarter of 2013 consolidate the BRF S.A. Companies – Brasil Foods and Sadia S.A. (wholly-owned subsidiary), incorporated by BRF on December 31, 2012. Sadia’s results began being fully consolidated as from July 2009 pursuant to the Association Agreement and the Meetings for share incorporations held in July and August 2009. All statements contained in this report with regard to the Company’s business prospects, project results and potential growth of its business constitute mere forecasts and were based on management’s expectations in relation to the Company’s future performance. These expectations are heavily dependent on changes in the market and on the country’s general economic performance, that of the sector and the international markets and, therefore, being subject to changes. On July 13, 2011, the plenary session of the Administrative Council for Economic Defense- CADE approved the Association between BRF and Sadia S.A., subject to compliance with the provisions contained in the Performance Commitment Agreement – TCD signed between the parties concerned. These documents are available in the website: www.brf-br.com/ir 31 FINANCIAL STATEMENTS R$ million 2Q13 2Q12 Ch. % Net Sales 10 Cost of sales 6 % of NS -75.1% -78.2% 310 bps Gross Profit 26 % of NS 24.9% 21.8% 310 bps Operating Expenses 9 % of NS -16.7% -16.9% 20 bps Selling Expenses 7 % of NS -15.2% -15.5% 30 bps Fixed (659) (611) 8 Variable (481) (450) 7 General and Administrative Expenses 25 % of NS -1.6% -1.4% 20 bps Honorary of our administrators (5) (6) (12) % of NS -0.1% -0.1% - General and administrative (113) (88) 28 % of NS -1.5% -1.3% 20 bps Operating Income 85 % of NS 8.2% 4.9% 330 bps Other Operating Results Equity Income 2 5 Result before financial income 79 % of NS 6.7% 4.1% 260 bps Net Financial Income Pre-tax income - % of NS 3.2% -0.1% 310 bps Income tax and social contribution 18 - % of pre-tex income -14.2% -262.6% 24.840 bps Net income before participation 11 Participation of non-controlling shareholders - - Net Income 6 % of NS 2.8% 0.1% 270 bps EBITDA 55 % of NS 10.6% 7.5% 310 bps Adjusted EBITDA 61 % of NS 12.1% 8.3% 380 bps 32 FINANCIAL STATEMENTS R$ million 1H13 1H12 Ch. % Net Sales 14,734 13,179 12 Cost of sales (11,160) (10,347) 8 % of NS -75.7% -78.5% 280 bps Gross Profit 3,574 2,833 26 % of NS 24.3% 21.5% 280 bps Operating Expenses (2,363) (2,195) 8 % of NS -16.0% -16.7% 70 bps Selling Expenses (2,142) (2,014) 6 % of NS -14.5% -15.3% 80 bps Fixed (1,220) (1,159) 5 Variable (922) (856) 8 General and Administrative Expenses (221) (180) 23 % of NS -1.5% -1.4% 10 bps Honorary of our administrators (11) (11) (7) % of NS -0.1% -0.1% - General and administrative (211) (169) 25 % of NS -1.4% -1.3% 10 bps Operating Income 1,211 638 90 % of NS 8.2% 4.8% 340 bps Other Operating Results (187) (100) 86 Equity Income 10 11 (11) Result before financial income 1,034 549 88 % of NS 7.0% 4.2% 280 bps Net Financial Income (361) (362) (0) Pre-tax income 673 186 261 % of NS 4.6% 1.4% 320 bps Income tax and social contribution (108) (22) 387 % of pre-tex income -16.0% -11.9% 410 bps Net income before participation 565 164 244 Participation of non-controlling shareholders 2 (4) - Net Income 567 160 255 % of NS 3.8% 1.2% 260 bps EBITDA 1,605 1,021 57 % of NS 10.9% 7.7% 320 bps Adjusted EBITDA 1,762 1,097 61 % of NS 12.0% 8.3% 370 bps 33 BALANCE SHEET - R$ Million var. % Assets 3 Current Assets 3 Cash and cash equivalents 2,028 1,931 5 Financial investments 525 622 (16) Accounts receivable 3,157 3,131 1 Recoverable taxes 1,251 965 30 Dividends/interest on shareholders’ equity 22 - Assets held for sale 6 23 (1) Securities receivable 134 77 73 Inventories 3,142 3,019 4 Biological assets 1,281 1,371 (7) Other financial assets 8 33 (77) Other receivables 284 326 (13) Anticipated expenses 133 92 44 Non-Current Assets 2 Long-term assets 3 Cash investments 54 74 (28) Accounts receivable 11 11 (1) Escrow deposits 405 365 11 Biological assets 442 428 3 Securities receivable 315 152 107 Recoverable taxes 921 1,142 (19) Deferred taxes 707 725 (2) Restricted cash 99 93 7 Other receivables 546 732 (25) Antecipated expenses 324 0 Permanent Assets 2 Investments 91 37 184 Property, plant and equipment 10,940 10,671 3 Intangible 4,759 4,752 0 Liabilities 3 Current Liabilities 0 Loans and financing 2,443 2,441 0 Suppliers 3,176 3,381 (6) Payroll and mandatory social charges 515 426 21 Taxes payable 235 228 3 Dividends/interest on shareholders’ equity 330 160 106 Management and staff profit sharing 79 77 2 Other financial liabilities 364 253 44 Provisions 98 174 (44) Other liabilities 265 341 (22) Non-Current Liabilities 9 Loans and financing 7,330 7,078 4 Suppliers 146 38 316 Taxes and social charges payable 12 13 8 Provision for tax, civil and labor contingencies 865 761 14 Deferred taxes 25 28 (9) Employee pension plan 303 286 6 Other liabilities 819 511 60 Shareholders’ Equity 0 Capital stock paid in 12,460 12,460 - Capital reserves 90 70 28 Profit reserves 2,275 2,261 1 Other related results (392) (201) 62 Retained profits (losses) 567 - - Interest on shareholders’ equity (359) - Transfer reserves and tax incentives (59) - - Treasury shares (36) (52) (31) Participation of non controling shareholders 35 38 (7) 34 Cash Flow - R$ million 2Q13 2Q12 CH. % 1H13 1H12 CH. % Operating Activities Result for the fiscal year 208 6 3,163 567 160 255 Adjustments to the result 754 1,048 (28) 1,266 1,847 (31) Changes in assets and liabilities Accounts receivable from clients (121) (145) (17) 8 380 (98) Inventory 35 (91) - (135) (423) (68) Biological Assets 38 (164) - 90 (188) - Interest on Shareholders' Equity received - 9 - - 9 - Suppliers 40 109 (64) (82) 109 - Payment of contingencies (71) (42) 71 (95) (92) 2 Interest payments (126) (85) 48 (256) (212) 20 Payment of income tax and social contribution (1) (8) - (1) (27) (96) Salaries, social obligations and others (46) (154) (70) (106) (458) (77) Net cash provided by operating activities 46 14 Investment Activities Financial investments 43 24 77 76 (3) - Investments in restricted cash (4) (4) (7) (6) (6) 9 Acquisition of companies - (11) - - (11) - Other investments 0 (1) - (54) (1) 4,342 Acquisition of fixed assets (253) (487) (48) (671) (935) (28) Acquisition of biological assets (134) (121) 10 (255) (238) 7 Revenue from the sale of fixed assets 172 4 3,793 173 8 2,140 Intangible investments (3) (2) 78 (32) (3) 971 Cash from (invested) investment activities Financing activities Loans and financing 78 960 (92) (226) 1,136 (120) Capital Reduction - - - (10) - - Interest on shareholders' equity (45) - - (220) (340) (35) Acquisitions of treasury shares 12 - - 16 - - Cash from (invested) in financing activities 44 Currency variation on cash and cash equivalents 71 53 33 52 28 83 Net increase (decrrease) in cash held 98 Cash and cash equivalents at the beginning of the period 1,381 1,205 15 1,931 1,367 41 Cash and cash equivalents at the end of the period 2,028 2,107 (4) 2,028 2,107 (4)
